Citation Nr: 1400138	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include right rotator cuff syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2012 the Board remanded the matter for further evidentiary development, including provision to the Veteran of a VA examination.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence shows that a current right shoulder disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements were accomplished in letters dated in a letter dated in December 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claim of service connection (including the information and evidence to be submitted by him and the information and evidence to be obtained by VA); of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

As regards VA's duty to assist, evidence necessary for resolution of this appeal has been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records and VA medical records.  The Veteran has also been accorded multiple VA examinations.  The Board has reviewed the ensuing reports and finds that the evidence is adequate for resolution of the claim.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting  Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical examination and opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.').  

In conclusion, the Board finds that the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran; and does not prohibit consideration of this matter on the merits.  

II.  Service Connection

The Veteran seeks service connection for a right shoulder condition, which he contends is directly related to an August 1978 in-service accident that resulted in him being struck by a fan blade and requiring multiple stitches.  He argues that he should be service connected for his current right shoulder degenerative disease since he is service-connected for right shoulder scar.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

Service treatment records include an August 1978 record of treatment for a laceration on the right shoulder.  The provider noted that the Veteran was "struck by fan on shoulder" the previous day, and that he was complaining of pain in the right shoulder and arm.  Treatment included six stitches, and the Veteran wore a sling for 5 days.  Diagnosis was "pain radiating from injury."  There is no other record of any right shoulder complaints, diagnosis, or treatment during the Veteran's 13 year service.  

In 1991 the Veteran separated from active duty service.  During his May 1991 separation examination he denied any shoulder problems, and none were detected.

In December 2008 the Veteran filed his claim for service connection.  In his claim he alleged that he had self medicated for 30 years.  A few weeks later he reported to a VA emergency room department with complaints of upper back pain for years.  He told the emergency room providers that he had filed a claim for service connection and that VA needed more information.  He denied taking street drugs, but acknowledged taking illicitly obtained prescription pain medication and alcohol abuse.  Physical examination found full range of motion of the shoulders without pain.

In January 2009 the Veteran initiated medical care with VA.  His only complaint was of lower back pain.  He reported that he was working in a restaurant, and said he was a recovering alcoholic.  There was no mention of any shoulder problems.  He was given a flu shot.  

VA medical records dated in March 2009 advise that the Veteran had tested positive for cocaine.

In June 2009 the Veteran was accorded a VA QTC examination of the right shoulder.  During the examination he complained of constant, aching right shoulder pain, and said that he had difficulty raising his shoulder at times and carrying objects.  The examiner noted that the Veteran was right hand dominant.  Physical examination found less than full range of motion of the right shoulder, but right shoulder x-rays were normal.  Diagnosis was right rotator cuff syndrome, which the examiner said was not related to service, but was instead "a result of daily wear and tear from things he has done post service."

In his December 2009 notice of disagreement the Veteran acknowledged that he did not incur a rotator cuff injury during service, and stressed that he was seeking service connection for pain in his right shoulder.

In February 2010 the Veteran went to VA for treatment for prostate cancer.  The provider noted that the Veteran had a strong history of alcohol and cocaine abuse which limited his treatment options.

In November 2012 the Veteran was accorded another VA examination.  During the examination the Veteran apprised the examiner of the 1978 laceration to his right shoulder, and said he had had no pain in the scar area or in the right shoulder while in-service and at the time of his release from service 1991.  He reported that his post-service employment included working as a cook for 3 years; 5 years of factory work; and 4 years work as a fork-lift operator.  He also mentioned that he started having low back pain in 2009, and added that during the course of his treatment for his back condition he noticed pain in the right and left shoulders.  The examiner noted that recent x-rays of the right shoulder had found arthritis, and that a recent MRI of the right shoulder showed rotator cuff tear involving massive full thickness tear of the supraspinatous and infraspinatous tendons.  He also noted that the Veteran had already had surgery on the left shoulder in August 2012; and was waiting to have surgery on the right shoulder.  Diagnosis was degenerative joint disease of the right acromioclavicular joint, which the examiner stated is a natural age related disease in the joints over a period of time.  He added, "[I]n order to have bilateral tear of the rotator cuff in the shoulders, one has to have a major trauma to the shoulders or has to have repeated trauma secondary to lifting, pulling or pushing injuries."

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Apart from an August 1978 laceration to the right shoulder with concomitant complaints of pain at that time, there is no record of a right shoulder disorder in service.  In fact, there is no record, whatsoever, of any right shoulder complaints after the 1978 incident until the year 2008.  Service connection on a direct basis under 38 C.F.R. § 3.303(a) is therefore not warranted.

As for service connection for a disability first diagnosed after service (38 C.F.R. § 3.303(d)), there is absolutely no evidence of a right shoulder disability until the Veteran's 2008 claim for service connection; and an initial diagnosis of arthritis 17 years after service militates against service connection under 38 C.F.R. § 3.303(d), or under the presumptive provisions of 38 C.F.R. § 3.309(a).  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Although recent diagnostic tests confirm that the Veteran now has a right shoulder AC tear and arthritis, a VA examiner and a private physician both agree that these disorders are due to the natural aging process; and there is no medical evidence of record to the contrary.  At this point the weight of the evidence is decidedly against the claim.

As for the Veteran's lay allegation in 2008 of right shoulder pain for the past 30 years, for the reasons the follow the Board finds that the Veteran is not credible.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements); see also Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board observes that despite his reported right shoulder pain, the Veteran remained in service for 13 years after the 1978 incident and there is no contemporaneous lay or medical evidence indicating that he was unable to perform the duties of his military duties or otherwise go about the rigors of military life.  Indeed, the Veteran acknowledges that there was no ongoing treatment during service after the August 1978 incident.  Although he now reports that he self-medicated, he significantly does not elaborate as to when or how; and in this regard the Board notes that the only thing the Veteran admits is that he was an alcoholic and illicitly uses a controlled narcotic drug (Percocet).  

The Veteran's report of right shoulder pain since 1978 is also not consistent with his post-service employment, which has consisted of prolonged, multi-year stints in various manual labor jobs.  By the Veteran's own account he has had no trouble in obtaining and maintaining these types of jobs.  In addition, his account of having right shoulder pain since 1978 is inconsistent with emergency room findings, shortly after his December 2008 claim for service connection, of full range of motion in the right shoulder with no pain.  

Perhaps most injurious, however, to the Veteran's credibility, is his March 2009 positive test for cocaine after he had just denied a history of street drug use.  Caluza, at 511-12 (the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  The Board consequently finds the Veteran's present assertion of pain since 1978 to be of no probative weight.  

To the extent that the Veteran himself suggests that there may be a nexus between his current right shoulder disorder and the remote 1978 laceration in service, the etiology of the Veteran's right shoulder disability is a complex medical question and it is not shown that he, as a lay person, is qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation.  Jandreau; see ,also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion is accorded no probative weight.  

The weight of the evidence is against the claim, as there is no evidence of any right shoulder disorder after the 1978 incident for some 30 years, and no competent probative evidence that links a current right shoulder disorder to any incident of service.  The appeal for service connection must therefore be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the weight of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right shoulder disability is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


